Citation Nr: 1145870	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  11-17 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for fungal infection of the back.

3.  Entitlement to service connection for posttraumatic stress disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder. 

5.  Entitlement to service connection for a disability manifested by breathing problems. 

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for high cholesterol.

8.  Entitlement to service connection for soft tissue sarcoma.

9.  Entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


REMAND

The Veteran had active military service from October 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that denied the benefits sought on appeal.

The Board notes that in October 2011, upon notification that he had been scheduled for a videoconference hearing before the undersigned Veterans Law Judge, the Veteran submitted a timely request for an in-person hearing before a Veterans Law Judge.  See 38 C.F.R. §§ 20.703, 20.1304(a) (2011).  The case is therefore remanded to the Pittsburgh RO so that it may schedule a Travel Board hearing and send notice of the hearing to the Veteran and his representative.  

The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a hearing before a member of the Board sitting at the RO.  See 38 C.F.R. § 20.704 (2011).

In view of the foregoing, the case is REMANDED for the following action:

The RO must schedule the Veteran for a hearing before a member of the Board sitting at the Pittsburgh RO.  The RO must notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011), and give the Veteran and his representative opportunity to prepare for the hearing.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

